                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:19-cr-25
v.                                              )
                                                )        Judge Travis R. McDonough
SHIMEL CLIFTON KNOWELL                          )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER


        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

19) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of

the one-count Indictment; (3) adjudicate Defendant guilty of possession of a firearm by an

unlawful user of controlled substances in violation of 18 U.S.C. § 922(g)(3); and (4) order that

Defendant remain in custody until sentencing or further order of this Court.

        After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 19) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

     1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

        Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of possession of a firearm by an unlawful user

        of controlled substances in violation of 18 U.S.C. § 922(g)(3); and
4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

   Release (Doc. 9) until further order of this Court or sentencing in this matter which is

   scheduled to take place before the undersigned on October 4, 2019, at 9:00 a.m.

SO ORDERED.

                                         /s/ Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                            2
